Exhibit 10.1

EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

VARIAN MEDICAL SYSTEMS, INC.

AND

VAREX IMAGING CORPORATION

DATED AS OF JANUARY 27, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I DEFINITIONS      1   

            

 

Section 1.01.

  

Definitions

     1    ARTICLE II SERVICES      5     

Section 2.01.

  

Services

     5     

Section 2.02.

  

Performance of Services

     6     

Section 2.03.

  

Charges for Services

     7     

Section 2.04.

  

Reimbursement for Out-of-Pocket Costs and Expenses

     8     

Section 2.05.

  

Changes in the Performance of Services

     8     

Section 2.06.

  

Transitional Nature of Services

     8     

Section 2.07.

  

Subcontracting

     8    ARTICLE III OTHER ARRANGEMENTS      9     

Section 3.01.

  

Access

     9    ARTICLE IV BILLING; TAXES      10     

Section 4.01.

  

Procedure

     10     

Section 4.02.

  

Late Payments

     10     

Section 4.03.

  

Taxes

     10     

Section 4.04.

  

No Set-Off

     11     

Section 4.05.

  

Audit Rights

     11    ARTICLE V TERM AND TERMINATION      11     

Section 5.01.

  

Term

     11     

Section 5.02.

  

Early Termination

     12     

Section 5.03.

  

Interdependencies

     13     

Section 5.04.

  

Effect of Termination

     13     

Section 5.05.

  

Information Transmission

     13    ARTICLE VI CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS      14     

Section 6.01.

  

Parent and SpinCo Obligations

     14     

Section 6.02.

  

No Release; Return or Destruction

     14     

Section 6.03.

  

Privacy and Data Protection Laws

     14     

Section 6.04.

  

Protective Arrangements

     15    ARTICLE VII LIMITED LIABILITY AND INDEMNIFICATION      15     

Section 7.01.

  

Limitations on Liability

     15   

 

-i-



--------------------------------------------------------------------------------

            

 

Section 7.02.

  

Obligation to Re-Perform; Liabilities

     16     

Section 7.03.

  

Third-Party Claims

     16     

Section 7.04.

  

Provider Indemnity

     16     

Section 7.05.

  

Indemnification Procedures

     16    ARTICLE VIII MISCELLANEOUS      17     

Section 8.01.

  

Mutual Cooperation

     17     

Section 8.02.

  

Further Assurances

     17     

Section 8.03.

  

Audit Assistance

     17     

Section 8.04.

  

Title to Intellectual Property

     17     

Section 8.05.

  

Independent Contractors

     18     

Section 8.06.

  

Counterparts; Entire Agreement; Corporate Power

     18     

Section 8.07.

  

Governing Law

     19     

Section 8.08.

  

Assignability

     19     

Section 8.09.

  

Third-Party Beneficiaries

     19     

Section 8.10.

  

Notices

     19     

Section 8.11.

  

Severability

     20     

Section 8.12.

  

Force Majeure

     20     

Section 8.13.

  

Headings

     20     

Section 8.14.

  

Survival of Covenants

     20     

Section 8.15.

  

Waivers of Default

     21     

Section 8.16.

  

Dispute Resolution

     21     

Section 8.17.

  

Specific Performance

     21     

Section 8.18.

  

Amendments

     22     

Section 8.19.

  

Precedence of Schedules

     22     

Section 8.20.

  

Interpretation

     22     

Section 8.21.

  

Mutual Drafting

     22   

 

-ii-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT, dated as of January 27, 2017 (this
“Agreement”), is by and between Varian Medical Systems, Inc., a Delaware
corporation (“Parent”), and Varex Imaging Corporation, a Delaware corporation
(“SpinCo”).

R E C I T A L S:

WHEREAS, the board of directors of Parent (the “Parent Board”) has determined
that it is in the best interests of Parent and its stockholders to create a new
publicly traded company that shall operate the SpinCo Business;

WHEREAS, in furtherance of the foregoing, the Parent Board has determined that
it is appropriate and desirable to separate the SpinCo Business from the Parent
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis, to holders of Parent Shares on the Record Date of all of
the outstanding SpinCo Shares owned by Parent (the “Distribution”);

WHEREAS, in order to effectuate the Separation and the Distribution, Parent and
SpinCo have entered into a Separation and Distribution Agreement, dated as of
January 27, 2017 (the “Separation and Distribution Agreement”);

WHEREAS, in order to facilitate and provide for an orderly transition in
connection with the Separation and the Distribution, the Parties desire to enter
into this Agreement to set forth the terms and conditions pursuant to which each
of the Parties shall provide Services to the other Party for a transitional
period; and

WHEREAS, the Parties acknowledge that this Agreement, the Separation and
Distribution Agreement, and the other Ancillary Agreements represent the
integrated agreement of Parent and SpinCo relating to the Separation and
Distribution, are being entered together, and would not have been entered
independently.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

Article I.

DEFINITIONS

Section 1.01    Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Action” has the meaning set forth in the Separation and Distribution Agreement.

“Additional Services” shall have the meaning set forth in Section 2.01(b).



--------------------------------------------------------------------------------

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

“Charge” and “Charges” have the meaning set forth in Section 2.03.

“Confidential Information” means all Information that is either confidential or
proprietary.

“Dispute” has the meaning set forth in Section 8.16(a).

“Distribution” has the meaning set forth in the Recitals.

“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.

“Effective Time” has the meaning set forth in the Separation and Distribution
Agreement.

“Expanded Services” has the meaning set forth in Section 2.01(b).

“Force Majeure” has the meaning set forth in the Separation and Distribution
Agreement.

“Governmental Authority” has the meaning set forth in the Separation and
Distribution Agreement.

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.

“Intellectual Property Matters Agreement” has the meaning set forth in the
Separation and Distribution Agreement.

“Interest Payment” has the meaning set forth in Section 4.02.

“Law” has the meaning set forth in the Separation and Distribution Agreement.

“Level of Service” has the meaning set forth in Section 2.02(c).

 

-2-



--------------------------------------------------------------------------------

“Liabilities” has the meaning set forth in the Separation and Distribution
Agreement.

“Losses” has the meaning set forth in the Separation and Distribution Agreement.

“Minimum Service Period” means the period commencing on the Distribution Date
and ending thirty (30) days after the Distribution Date, unless otherwise
specified with respect to a particular service on the Schedules hereto.

“Parent” has the meaning set forth in the Preamble.

“Parent Board” has the meaning set forth in the Recitals.

“Parent Business” has the meaning set forth in the Separation and Distribution
Agreement.

“Parent Shares” means the shares of common stock, par value $1.00 per share, of
Parent.

“Parties” and “Party” means the parties to this Agreement.

“Person” has the meaning set forth in the Separation and Distribution Agreement.

“Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.

“Provider” means, with respect to any Service, the Party providing such Service
hereunder.

“Provider Indemnitees” has the meaning set forth in Section 7.03.

“Recipient” means, with respect to any Service, the Party receiving such Service
hereunder.

“Recipient Indemnitees” has the meaning set forth in Section 7.04.

“Record Date” has the meaning set forth in the Separation and Distribution
Agreement.

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys or other representatives.

“Separation” has the meaning set forth in the Recitals.

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

“Service Baseline Period” has the meaning set forth in Section 2.02(c).

 

-3-



--------------------------------------------------------------------------------

“Service Extension” has the meaning set forth in Section 5.01(b).

“Service Period” means, with respect to any Service, the period commencing on
the Distribution Date (or such other date following the Distribution Date as
specified in the Schedules hereto) and ending on the earliest of (a) the date
that a Party terminates the provision of such Service pursuant to Section 5.02,
(b) the date that is the two year anniversary of the Distribution Date and
(c) the date specified for termination of such Service in the Schedules hereto.

“Services” has the meaning set forth in Section 2.01(a).

“SpinCo” has the meaning set forth in the Preamble.

“SpinCo Business” has the meaning ascribed to the term “Varex Business” in the
Separation and Distribution Agreement.

“SpinCo Shares” means the shares of common stock, par value $0.01 per share, of
SpinCo.

“Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

“Tax” shall have the meaning set forth in the Tax Matters Agreement.

“Tax Authority” shall have the meaning set forth in the Tax Matters Agreement.

“Tax Matters Agreement” means the Tax Matters Agreement to be entered into by
and between Parent and SpinCo in connection with the Separation, the
Distribution or the other transactions contemplated by the Separation and
Distribution Agreement.

“Termination Charges” means, with respect to the termination of any Service
pursuant to Section 5.02(a)(i), any and all costs, fees and expenses (other than
any severance or retention costs, unless otherwise specified with respect to a
particular Service on the Schedules hereto or in the other Ancillary Agreements)
payable by the Provider of such Service to a Third Party directly as a result of
the early termination of such Service; provided, however, that the Provider
shall use commercially reasonable efforts to minimize any costs, fees or
expenses payable to any Third Party in connection with such early termination of
such Service and credit any such reductions against the Termination Charges
payable by the Recipient.

“Third Party” means any Person other than the Parties or any of their respective
Affiliates.

“Third-Party Claim” means any Action commenced by any Third Party against any
Party or any of its Affiliates.

 

-4-



--------------------------------------------------------------------------------

Article II.

SERVICES

Section 2.01    Services.

 

  (a) Commencing as of the Effective Time, the Provider agrees to provide, or to
cause one or more of its Subsidiaries to provide, to the Recipient, or any
Subsidiary of the Recipient, the applicable services (the “Services”) set forth
on the Schedules hereto.

 

  (b)

After the date of this Agreement, if SpinCo or Parent (i) identifies a service
that (x) the Parent or any of its Subsidiaries provided to SpinCo prior to the
Distribution Date that SpinCo reasonably needs in order for the SpinCo Business
to continue to operate in substantially the same manner in which the SpinCo
Business operated prior to the Distribution Date (for the avoidance of doubt,
without giving effect to any post-Distribution Date acquisitions by SpinCo), and
either such service was not included on the Schedules hereto (other than because
the Parties agreed such service shall not be provided) or the scope of such
service that is included on the Schedules hereto needs to be expanded (other
than because the Parties agreed that such scope would not be provided), or
(y) SpinCo or any of its Subsidiaries provided to Parent prior to the
Distribution Date that Parent reasonably needs in order for the Parent Business
to continue to operate in substantially the same manner in which the Parent
Business operated prior to the Distribution Date (for the avoidance of doubt,
without giving effect to any post-Distribution Date acquisitions by Parent), and
either such service was not included on the Schedules hereto (other than because
the Parties agreed such service shall not be provided) or the scope of such
service that is included on the Schedules hereto needs to be expanded (other
than because the Parties agreed that such scope would not be provided), and
(ii) provides written notice to the other Party within one hundred twenty
(120) days after the Distribution Date requesting such additional services, then
such other Party shall use its commercially reasonable efforts to provide, or to
cause one of its Subsidiaries to provide, such requested additional services
(such requested additional services, the “Additional Services” and such
requested expanded services, the “Expanded Services”); provided, however, that
no Party shall be obligated to provide any Additional Service or Expanded
Service if it does not, in its reasonable judgment, have adequate resources to
provide such Additional Service or Expanded Service or if the provision of such
Additional Service or Expanded Service would significantly disrupt the operation
of its or its Subsidiaries’ businesses (including, for the avoidance of doubt,
disruptions or potential disruptions to information technology security); and
provided, further, that the Provider shall not be required to provide any
Additional Services or Expanded Services if the Parties are unable to reach
agreement on the terms thereof (including with respect to Charges therefor). In
connection with any request for Additional Services or Expanded Services in
accordance with this Section 2.01(b), the Parties shall in good faith negotiate
the terms of a supplement to the applicable Schedule, which terms shall be
consistent with the terms of, and the pricing methodology used for, similar
Services provided under this Agreement. Upon the mutual written agreement of the
Parties, the supplement to the applicable Schedule shall describe in reasonable
detail the nature, scope, service period(s), termination provisions and other
terms applicable to such Additional Services in a manner similar to that in
which the Services are described in the existing Schedules.

 

-5-



--------------------------------------------------------------------------------

  Each supplement to the applicable Schedule, as agreed to in writing by the
Parties, shall be deemed part of this Agreement as of the date of such agreement
and the Additional Services set forth therein shall be deemed “Services”
provided under this Agreement, in each case subject to the terms and conditions
of this Agreement.

Section 2.02    Performance of Services.

 

  (a) Subject to Section 2.05, the Provider shall perform, or shall cause one or
more of its Subsidiaries to perform, all Services to be provided by the Provider
in a manner that is based on its past practice and that is substantially similar
in all material respects to the analogous services provided by or on behalf of
Parent or any of its Subsidiaries to Parent or its applicable functional group
or Subsidiary prior to the Effective Time, and, in any event, in a manner that
conforms in all material respects with the terms of the Schedules hereto.

 

  (b) Nothing in this Agreement shall require the Provider to perform or cause
to be performed any Service to the extent that the manner of such performance
would constitute a violation of any applicable Law or any existing contract or
agreement with a Third Party. If the Provider is or becomes aware of the
potential for any such violation, the Provider shall promptly advise the
Recipient of such potential violation, and the Provider and the Recipient will
mutually seek an alternative that addresses such potential violation. The
Parties agree to cooperate in good faith and use commercially reasonable efforts
to obtain any necessary Third Party consents required under any existing
contract or agreement with a Third Party to allow the Provider to perform, or
cause to be performed, all Services to be provided by the Provider hereunder in
accordance with the standards set forth in this Section 2.02. Unless otherwise
agreed in writing by the Parties, all reasonable out-of-pocket costs and
expenses (if any) incurred by any Party or any of its Subsidiaries in connection
with obtaining any such Third Party consent that is required to allow the
Provider to perform or cause to be performed such Services shall be divided
proportionately between the Provider and the Recipient in accordance with such
Parties’ respective utilization of such Services at such time. If, with respect
to a Service, the Parties, despite the use of such commercially reasonable
efforts, are unable to obtain a required Third Party consent, or the performance
of such Service by the Provider would constitute a violation of any applicable
Law, the Provider shall have no obligation whatsoever to perform such Service or
cause such Service to be performed.

 

  (c)

The estimated resources required for each Service shall be set forth on the
Schedules. Unless otherwise provided with respect to a specific Service on the
Schedules hereto, the Provider shall not be obligated to perform or to cause to
be performed any Service in a manner that is materially more burdensome (with
respect to service quality or quantity) than analogous services provided to
Parent or its applicable functional group or Subsidiary (collectively referred
to as the “Level of Service”) during the one year period ending on the last day
of Parent’s last fiscal quarter completed on or prior to the date of the
Distribution (the “Service Baseline Period”). If the Recipient requests that the
Provider perform or cause to be performed any Service that exceeds the Level of
Service during the Service Baseline Period, then the Parties shall cooperate and
act in good faith to determine whether the Provider could be required to provide
such requested higher

 

-6-



--------------------------------------------------------------------------------

  Level of Service. If the Parties determine that the Provider shall provide the
requested higher Level of Service, then such higher Level of Service shall be
documented in a written agreement signed by the Parties. If the Recipient
requests that the Provider perform any Service that would require the use of
resources set forth on the Schedules which resources are no longer accessible to
the Provider, the Parties shall document any agreement with respect to a
replacement resource for such Service in a written agreement signed by the
Parties. Each amended section of the Schedules hereto, as agreed to in writing
by the Parties, shall be deemed part of this Agreement as of the date of such
written agreement and the Level of Service increases set forth in such written
agreement shall be deemed a part of the Services provided under this Agreement,
in each case subject to the terms and conditions of this Agreement.

 

  (d) (i) Neither the Provider nor any of its Subsidiaries shall be required to
perform or to cause to be performed any of the Services for the benefit of any
Third Party or any other Person other than the Recipient and its Subsidiaries,
and (ii) EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 2.02 OR SECTION 7.04, EACH
PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE PROVIDED ON AN “AS-IS”
BASIS, THAT THE RECIPIENT ASSUMES ALL RISK AND LIABILITY ARISING FROM OR
RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES, AND THAT THE PROVIDER
MAKES NO OTHER REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH RESPECT TO
THE SERVICES. EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

  (e) Each Party shall be responsible for its own compliance with any and all
Laws applicable to its performance under this Agreement. No Party shall
knowingly take any action in violation of any such applicable Law that results
in Liability being imposed on the other Party.

Section 2.03    Charges for Services. Unless otherwise provided with respect to
a specific Service on the Schedules hereto, the Recipient shall pay the Provider
of the Services a fee (either one-time or recurring) for such Services (or
category of Services, as applicable) (each fee constituting a “Charge” and,
collectively, “Charges”), which Charges shall be set forth on the applicable
Schedules hereto, or if not so set forth, then, unless otherwise provided with
respect to a specific Service on the Schedule hereto, based upon the cost of
providing such Services as shall be agreed to in good faith by the Parties from
time to time. Except as otherwise set forth on the Schedules hereto, all Charges
shall be exclusive of any Taxes (responsibility for which shall be governed by
Section 4.03). During the term of this Agreement, the amount of a Charge for any
Service may be modified to the extent of (a) any adjustments mutually agreed to
by the Parties, (b) any adjustments due to a change in Level of Service
requested by the Recipient and agreed upon by the Provider, and (c) any
adjustment in the rates or charges imposed by any Third Party provider that is
providing Services (proportional to the respective use of such Services by each

 

-7-



--------------------------------------------------------------------------------

Party), provided that the Provider will notify the Recipient in writing of any
such change in rates at least fifteen (15) days prior to the effective date of
such rate change. Together with any invoice for Charges, the Provider shall
provide the Recipient with reasonable documentation, including any additional
documentation reasonably requested by the Recipient to the extent that such
documentation is in the Provider’s or its Subsidiaries’ possession or control,
to support the calculation of such Charges.

Section 2.04    Reimbursement for Out-of-Pocket Costs and Expenses. The
Recipient shall reimburse the Provider for reasonable out-of-pocket costs and
expenses incurred by the Provider or any of its Subsidiaries in connection with
providing the Services (including reasonable travel-related expenses, provided
such travel-related expenses comply with the Recipient’s then-applicable
business travel policies) to the extent that such costs and expenses are not
reflected in the Charges for such Services; provided, however, that any such
cost or expense in excess of five thousand dollars ($5,000) that is not
consistent with historical practice between the Parties for any individual
Service (including business travel and related expenses) shall require advance
written approval of the Recipient; provided further, that if the Recipient does
not provide such advance written approval and the incurrence of such cost or
expense is reasonably necessary for Provider to provide such Service in
accordance with the standards set forth in this Agreement, Provider shall not be
required to perform such Service. Any reimbursable travel-related expenses
incurred in performing the Services shall be incurred and charged to the
Recipient in accordance with the Recipient’s then-applicable business travel
policies, so long as Provider has received copies of such travel policies at a
reasonable time prior to the time such expenses are incurred.

Section 2.05    Changes in the Performance of Services. Subject to the
performance standards for Services set forth in Sections 2.02(a), 2.02(b) and
2.02(c), the Provider may make changes from time to time in the manner of
performing the Services if the Provider is making similar changes in performing
analogous services for itself and if the Provider furnishes to the Recipient
reasonable prior written notice (in content and timing) of such changes. If such
change shall materially adversely affect the timeliness or quality of, or the
Charges for, the applicable Service, the Recipient shall be permitted to
terminate this Agreement pursuant to Section 5.02(a)(i) without being required
to pay any Termination Charges pursuant to Section 5.04 or comply with clauses
(x), (y) and (z) of Section 5.02(a)(i).

Section 2.06    Transitional Nature of Services. The Parties acknowledge the
transitional nature of the Services and agree to cooperate in good faith and to
use commercially reasonable efforts to avoid a disruption in the transition of
the Services from the Provider to the Recipient (or its designee). Unless
otherwise agreed with respect to a specific Service, each Party agrees to use
commercially reasonable efforts to reduce or eliminate its and its Affiliates’
dependency on each Service to the extent and as soon as is reasonably
practicable.

Section 2.07    Subcontracting. A Provider may hire or engage one or more Third
Parties to perform any or all of its obligations under this Agreement; provided,
however, that (a) such Provider shall use the same degree of care (but at least
reasonable care) in selecting each of such Third Party as it would if such Third
Party was being retained to provide similar services to the Provider and
(b) such Provider shall in all cases remain responsible (as primary obligor) for
all of its obligations under this Agreement with respect to the scope of the
Services, the performance

 

-8-



--------------------------------------------------------------------------------

standard for Services set forth in Sections 2.02(a), 2.02(b) and 2.02(c) and the
content of the Services provided to the Recipient. Such Provider shall be liable
for any breach of its obligations under this Agreement by any Third Party
service provider engaged by such Provider. Subject to the confidentiality
provisions set forth in Article VI, each Party shall, and shall cause their
respective Affiliates to, provide, upon fifteen (15) business days’ prior
written notice from the other Party, any Information within such Party’s or its
Affiliates’ control that the requesting Party reasonably requests in connection
with any Services being provided to such requesting Party by a Third Party,
including any applicable invoices, agreements documenting the arrangements
between such Third Party and the Provider and other supporting documentation;
provided, further, however, that each Party shall make no more than one such
request per Third Party during any calendar quarter.

Article III.

OTHER ARRANGEMENTS

Section 3.01    Access.

 

  (a) SpinCo shall, and shall cause its Subsidiaries to, allow Parent and its
Subsidiaries and their respective Representatives reasonable access during
normal business hours to the facilities of SpinCo and its Subsidiaries that is
reasonably necessary for Parent and its Subsidiaries to fulfill their
obligations under this Agreement. In addition to the foregoing right of access,
SpinCo shall, and shall cause its Subsidiaries to, afford Parent, its
Subsidiaries and their respective Representatives, upon reasonable advance
written notice, reasonable access during normal business hours to the
facilities, Information, systems, infrastructure and personnel of SpinCo and its
Subsidiaries as reasonably necessary for Parent to verify the adequacy of
internal controls over information technology, reporting of financial data and
related processes employed in connection with the Services being provided by
SpinCo or its Subsidiaries, including in connection with verifying compliance
with Section 404 of the Sarbanes-Oxley Act of 2002; provided that (i) such
access shall not unreasonably interfere with any of the business or operations
of SpinCo or any of its Subsidiaries and (ii) in the event that SpinCo
determines that providing such access could reasonably be commercially
detrimental, violate any applicable Law or agreement or waive any
attorney-client privilege, then the Parties shall use commercially reasonable
efforts to permit such access in a manner that avoids any such consequence.
Parent agrees that all of its and its Subsidiaries’ employees shall, and that it
shall use commercially reasonable efforts to cause its Representatives’
employees to, when on the property of SpinCo or its Subsidiaries, or when given
access to any facilities, Information, systems, infrastructure or personnel of
SpinCo or its Subsidiaries, conform to the policies and procedures of SpinCo and
its Subsidiaries, as applicable, concerning health, safety, conduct and security
which are made known or provided to Parent from time to time.

 

  (b)

Parent shall, and shall cause its Subsidiaries to, allow SpinCo and its
Subsidiaries and their respective Representatives reasonable access during
normal business hours to the facilities of Parent and its Subsidiaries that is
reasonably necessary for SpinCo and its Subsidiaries to fulfill their
obligations under this Agreement. In addition to the foregoing

 

-9-



--------------------------------------------------------------------------------

  right of access, Parent shall, and shall cause its Subsidiaries to, afford
SpinCo, its Subsidiaries and their respective Representatives, upon reasonable
advance written notice, reasonable access during normal business hours to the
facilities, Information, systems, infrastructure and personnel of Parent and its
Subsidiaries as reasonably necessary for SpinCo to verify the adequacy of
internal controls over information technology, reporting of financial data and
related processes employed in connection with the Services being provided by
Parent or its Subsidiaries, including in connection with verifying compliance
with Section 404 of the Sarbanes-Oxley Act of 2002; provided that (i) such
access shall not unreasonably interfere with any of the business or operations
of Parent or any of its Subsidiaries and (ii) in the event that Parent
determines that providing such access could be commercially detrimental, violate
any applicable Law or agreement or waive any attorney-client privilege, then the
Parties shall use commercially reasonable efforts to permit such access in a
manner that avoids any such consequence. SpinCo agrees that all of its and its
Subsidiaries’ employees shall, and that it shall use commercially reasonable
efforts to cause its Representatives’ employees to, when on the property of
Parent or its Subsidiaries, or when given access to any facilities, Information,
systems, infrastructure or personnel of Parent or its Subsidiaries, conform to
the policies and procedures of Parent and its Subsidiaries, as applicable,
concerning health, safety, conduct and security which are made known or provided
to SpinCo from time to time.

Article IV.

BILLING; TAXES

Section 4.01    Procedure. Charges for the Services shall be charged to and
payable by the Recipient. Amounts payable pursuant to this Agreement shall be
paid by electronic or check-based payments (or such other method of payment as
may be agreed between the Parties from time to time) to the Provider (as
directed by the Provider), which amounts shall be due within thirty (30) days of
the Recipient’s receipt of an invoice, which invoice may be provided at any
time, so long as invoices are provided at least once per quarter, including
reasonable documentation pursuant to Section 2.03. All amounts due and payable
hereunder shall be invoiced and paid in U.S. dollars. In the event of any
billing dispute, the Recipient shall promptly pay any undisputed amount.

Section 4.02    Late Payments. Charges not paid when due (including any
undisputed amounts) pursuant to this Agreement (and any amounts billed or
otherwise invoiced or demanded and properly payable that are not paid within
forty-five (45) days of the receipt of such bill, invoice or other demand) shall
accrue interest at a rate per annum equal to the Prime Rate plus two (2%)
percent (the “Interest Payment”), provided that notice of any such late payment
has been provided and the other Party has been provided fifteen (15) days to
cure any such late payment.

Section 4.03    Taxes. Without limiting any provisions of this Agreement, the
Recipient shall be responsible for and shall pay any and all sales, use,
value-added, goods and services and similar Taxes imposed on, or payable with
respect to, any Services received pursuant to this Agreement and any fees or
charges (including any Charges) payable by it pursuant to this Agreement (but
excluding any Taxes imposed on the Provider’s net income). Notwithstanding
anything to the contrary in the previous sentence or elsewhere in this
Agreement, the Recipient shall be entitled to deduct and withhold from any
payment to the Provider any such Taxes that the Recipient is required by
applicable Law to withhold and shall timely remit such Taxes to the applicable
Tax Authority.

 

-10-



--------------------------------------------------------------------------------

Section 4.04    No Set-Off. Except as mutually agreed to in writing by Parent
and SpinCo, no Party or any of its Affiliates shall have any right of set-off or
other similar rights with respect to (a) any amounts received pursuant to this
Agreement or (b) any other amounts claimed to be owed to the other Party or any
of its Subsidiaries arising out of this Agreement.

Section 4.05    Audit Rights. Subject to the confidentiality provisions of this
Agreement, each Party shall, and shall cause its respective Affiliates to,
provide, upon ten (10) days’ prior written notice from the other Party, any
information within such Party’s or its Affiliates’ possession that the
requesting Party reasonably requests in connection with any Services being
provided to such requesting Party by the other Party or a Third Party service
provider, including any applicable invoices or other supporting documentation,
or in the case of a Third Party service provider, agreements documenting the
arrangements between such Third Party service provider and the Provider;
provided, however, that each Party shall make no more than one such request
during any calendar month.

Article V.

TERM AND TERMINATION

Section 5.01    Term.

 

  (a) This Agreement shall commence at the Effective Time and shall terminate
upon the earlier to occur of (i) the last date on which either Party is
obligated to provide any Service to the other Party in accordance with the terms
of this Agreement; (ii) the mutual written agreement of the Parties to terminate
this Agreement in its entirety; and (iii) the date that is the two (2 ) year
anniversary of the Distribution Date. Unless otherwise terminated pursuant to
Section 5.02, this Agreement shall terminate with respect to each Service as of
the close of business on the last day of the Service Period for such Service.

 

  (b)

Following 120 days after the date hereof, if the Recipient reasonably determines
that it will require a Service to continue beyond the date on which such Service
is scheduled to terminate, the Recipient may request that the Provider extend
such Service (any such extension, a “Service Extension”) for a specified period
beyond the scheduled termination of such Service (which period shall in no event
be shorter than sixty (60) days) by written notice to the Provider no less than
thirty (30) days prior to the date of such scheduled termination, and Provider
shall consider any such request in good faith; provided, however, that no Party
shall be obligated to agree to any Service Extension, including because, after
good-faith negotiations between the Parties, the Parties fail to reach an
agreement with respect to the terms thereof; provided, further, however, that
(i) there shall be no more than one (1) Service Extension with respect to each
Service and (ii) the Provider shall not be obligated to provide such Service
Extension if a Third Party consent is required. In connection with any request
for Service Extensions in accordance with this Section 5.01(b), the Parties
shall in good faith (x) negotiate the terms of an amendment to the applicable
Schedule, which amendment shall be consistent with the terms of, and the pricing
methodology and rates used for, similar Services provided under

 

-11-



--------------------------------------------------------------------------------

  this Agreement and (y) determine the costs and expenses (other than Service
Charges), if any, that would be incurred by the Provider or the Recipient, as
the case may be, in connection with the provision of such Service Extension,
which costs and expenses shall be borne solely by the Party requesting the
Service Extension. Each amended Schedule to implement a Service Extension, as
agreed to in writing by the Parties, shall be deemed part of this Agreement as
of the date of such agreement and any Services provided pursuant to such Service
Extensions shall be deemed “Services” provided under this Agreement, in each
case subject to the terms and conditions of this Agreement. Notwithstanding
anything herein to the contrary, the term for any Service, as extended by a
Service Extension, shall not exceed the date that is the two (2) year
anniversary of the Distribution Date.

Section 5.02    Early Termination.

 

  (a) Subject to certain limitations set forth on the Schedules, and without
prejudice to the Recipient’s rights with respect to Force Majeure, the Recipient
may from time to time terminate this Agreement with respect to the entirety or
portion of any Service (for the avoidance of doubt, the Recipient may terminate
any Service (or portion thereof) set forth on any part of the Schedules hereto
without terminating all or any other Services set forth on the same Schedule as
such terminated Service (or portion thereof)):

 

  (i) for any reason or no reason, upon the giving of at least thirty (30) days’
prior written notice (or such other number of days specified in the Schedules
hereto) to the Provider of such Service; provided, however, that any such
termination (x) may not be effective prior to the end of the Minimum Service
Period, (y) may only be effective as of the last day of a month and (z) shall be
subject to the obligation to pay any applicable Termination Charges pursuant to
Section 5.04; or

 

  (ii) if the Provider of such Service has failed to perform any of its material
obligations under this Agreement with respect to such Service, and such failure
shall continue to be uncured by the Provider for a period of at least thirty
(30) days after receipt by the Provider of written notice of such failure from
the Recipient; provided, however, that the Recipient shall not be entitled to
terminate this Agreement with respect to the applicable Service if, as of the
end of such period, there remains a good-faith Dispute between the Parties
(undertaken in accordance with the terms of Section 8.16) as to whether the
Provider has cured the applicable breach.

 

  (b) The Provider may terminate this Agreement with respect to the entirety or
portion of any Service at any time upon prior written notice to the Recipient if
the Recipient has failed to perform any of its material obligations under this
Agreement with respect to such Service, including making payment of Charges for
such Service when due, and such failure shall continue to be uncured by the
Recipient for a period of at least thirty (30) days after receipt by the
Recipient of a written notice of such failure from the Provider; provided,
however, that the Provider shall not be entitled to terminate this Agreement
with respect to the applicable Service if, as of the end of such period, there
remains a good-faith Dispute between the Parties (undertaken in accordance with
the terms of Section 8.16) as to whether the Recipient has cured the applicable
breach. The Schedules hereto shall be updated to reflect any terminated Service.

 

-12-



--------------------------------------------------------------------------------

Section 5.03    Interdependencies. The Parties acknowledge and agree that
(a) there may be interdependencies among the Services being provided under this
Agreement; (b) upon the request of either Party, the Parties shall cooperate and
act in good faith to determine whether (i) any such interdependencies exist with
respect to the particular Service that a Party is seeking to terminate pursuant
to Section 5.02 and (ii) in the case of such termination, the Provider’s ability
to provide a particular Service in accordance with this Agreement would be
materially and adversely affected by such termination of another Service; and
(c) in the event that the Parties have determined that such interdependencies
exist and such termination would materially and adversely affect the Provider’s
ability to provide a particular Service in accordance with this Agreement, the
Parties shall (i) negotiate in good faith to amend the Schedules hereto with
respect to such impacted Service prior to such termination, which amendment
shall be consistent with the terms of comparable Services, and (ii) if after
such negotiation, the Parties are unable to agree on such amendment, the
Provider’s obligation to provide such Service shall terminate automatically with
such termination.

Section 5.04    Effect of Termination. Upon the termination of any Service
pursuant to this Agreement, the Provider of the terminated Service shall have no
further obligation to provide the terminated Service, and the Recipient of such
Service shall have no obligation to pay any future Charges relating to such
Service; provided, however, that the Recipient shall remain obligated to the
Provider for (a) the Charges owed and payable in respect of Services provided
prior to the effective date of termination for such Service, and (b) any
applicable Termination Charges (which, in the case of this clause (b), shall not
be payable in the event that the Recipient terminates any Service pursuant to
Section 5.02(a)(ii)). In connection with the termination of any Service, the
provisions of this Agreement not relating solely to such terminated Service
shall survive any such termination, and in connection with a termination of this
Agreement, Article I, this Article V, Article VII and Article IX, all
confidentiality obligations under this Agreement and Liability for all due and
unpaid Charges, and Termination Charges shall continue to survive indefinitely.

Section 5.05    Information Transmission. The Provider, on behalf of itself and
its respective Subsidiaries, shall use commercially reasonable efforts to
provide or make available, or cause to be provided or made available, to the
Recipient, in accordance with Section 6.1 of the Separation and Distribution
Agreement, any Information received or computed by the Provider for the benefit
of the Recipient concerning the relevant Service during the Service Period;
provided, however, that, except as otherwise agreed to in writing by the Parties
(a) the Provider shall not have any obligation to provide, or cause to be
provided, Information in any non-standard format, (b) the Provider and its
Subsidiaries shall be reimbursed for their reasonable costs in accordance with
Section 6.3 of the Separation and Distribution Agreement for creating,
gathering, copying, transporting and otherwise providing such Information, and
(c) the Provider shall use commercially reasonable efforts to maintain any such
Information in accordance with Section 6.4 of the Separation and Distribution
Agreement.

 

-13-



--------------------------------------------------------------------------------

Article VI.

CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

Section 6.01    Parent and SpinCo Obligations. Subject to Section 6.04, each of
Parent and SpinCo, on behalf of itself and each of its Subsidiaries, agrees to
hold, and to cause its respective Representatives to hold, in strict confidence,
with at least the same degree of care that applies to Parent’s Confidential
Information pursuant to policies in effect as of the Effective Time, all
Confidential Information concerning the other Party or its Subsidiaries or their
respective businesses that is either in its possession (including Confidential
Information in its possession prior to the date hereof) or furnished by such
other Party or such other Party’s Subsidiaries or their respective
Representatives at any time pursuant to this Agreement, and shall not use any
such Confidential Information other than for such purposes as may be expressly
permitted hereunder, except, in each case, to the extent that such Confidential
Information (a) is or becomes generally available to the public, other than as a
result of a disclosure by such Party or any of its Subsidiaries or any of their
respective Representatives in violation of this Agreement; (b) is lawfully
acquired from other sources by such Party or any of its Subsidiaries, which
sources are not themselves bound by a confidentiality obligation or other
contractual, legal or fiduciary obligation of confidentiality with respect to
such Confidential Information; or (c) is independently developed or generated
without reference to or use of the Confidential Information of the other Party
or any of its Subsidiaries. If any Confidential Information of a Party or any of
its Subsidiaries is disclosed to the other Party or any of its Subsidiaries in
connection with providing the Services, then such disclosed Confidential
Information shall be used only as required to perform such Services.

Section 6.02    No Release; Return or Destruction. Each Party agrees (a) not to
release or disclose, or permit to be released or disclosed, any Confidential
Information of the other Party addressed in Section 6.01 to any other Person,
except its Representatives who need to know such Confidential Information in
their capacities as such (who shall be advised of their obligations hereunder
with respect to such Confidential Information) and except in compliance with
Section 6.04, and (b) to use commercially reasonable efforts to maintain such
Confidential Information in accordance with Section 6.9 of the Separation and
Distribution Agreement. Without limiting the foregoing, when any such
Confidential Information is no longer needed for the purposes contemplated by
the Separation and Distribution Agreement, this Agreement or any other Ancillary
Agreements, each Party will promptly after request of the other Party either
return to the other Party all such Confidential Information in a tangible form
(including all copies thereof and all notes, extracts or summaries based
thereon) or notify the other Party in writing that it has destroyed such
information (and such copies thereof and such notes, extracts or summaries based
thereon); provided, that the Parties may retain electronic back-up versions of
such Confidential Information maintained on routine computer system backup
tapes, disks or other backup storage devices.

Section 6.03    Privacy and Data Protection Laws. Each Party shall comply with
all applicable state, federal and foreign privacy and data protection Laws that
are or that may in the future be applicable to the provision of the Services
under this Agreement.

 

-14-



--------------------------------------------------------------------------------

Section 6.04    Protective Arrangements. In the event that a Party or any of its
Subsidiaries either determines on the advice of its counsel that it is required
to disclose any information pursuant to applicable Law or receives any request
or demand under lawful process or from any Governmental Authority to disclose or
provide information of the other Party (or any of its Subsidiaries) that is
subject to the confidentiality provisions hereof, such Party shall notify the
other Party (to the extent legally permitted) as promptly as practicable under
the circumstances prior to disclosing or providing such information and shall
cooperate, at the expense of the other Party, in seeking any appropriate
protective order requested by the other Party. In the event that such other
Party fails to receive such appropriate protective order in a timely manner and
the Party receiving the request or demand reasonably determines that its failure
to disclose or provide such information shall actually prejudice the Party
receiving the request or demand, then the Party that received such request or
demand may thereafter disclose or provide information to the extent required by
such Law (as so advised by its counsel) or by lawful process or such
Governmental Authority, and the disclosing Party shall promptly provide the
other Party with a copy of the information so disclosed, in the same form and
format so disclosed, together with a list of all Persons to whom such
information was disclosed, in each case to the extent legally permitted.

Article VII.

LIMITED LIABILITY AND INDEMNIFICATION

Section 7.01    Limitations on Liability.

 

  (a) SUBJECT TO SECTION 7.02 AND SECTION 7.01(C), THE LIABILITIES OF THE
PROVIDER AND ITS SUBSIDIARIES AND THEIR RESPECTIVE REPRESENTATIVES,
COLLECTIVELY, UNDER THIS AGREEMENT FOR ANY ACT OR FAILURE TO ACT IN CONNECTION
HEREWITH (INCLUDING THE PERFORMANCE OR BREACH OF THIS AGREEMENT), OR FROM THE
SALE, DELIVERY, PROVISION OR USE OF ANY SERVICES PROVIDED UNDER OR CONTEMPLATED
BY THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY) OR OTHERWISE, SHALL NOT EXCEED THE AGGREGATE CHARGES ACTUALLY PAID TO
THE PROVIDER FOR SERVICES PURSUANT TO THIS AGREEMENT.

 

  (b) IN NO EVENT SHALL EITHER PARTY, ITS SUBSIDIARIES OR THEIR RESPECTIVE
REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, PUNITIVE,
EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF COMPENSATORY
DAMAGES OF THE OTHER PARTY IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT
(OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY CLAIM), AND EACH
PARTY HEREBY WAIVES ON BEHALF OF ITSELF, ITS SUBSIDIARIES AND ITS
REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE.

 

  (c) The limitations in Section 7.01(a) and Section 7.01(b) shall not apply in
respect of any Liability arising out of or in connection with (i) either Party’s
Liability for breaches of confidentiality under Article VI, (ii) either Party’s
obligations under Section 7.03 or 7.04, (iii) the gross negligence, willful
misconduct or fraud of or by the Party to be charged or (iv) either Party’s
obligations or liabilities under the Intellectual Property Matters Agreement.

 

-15-



--------------------------------------------------------------------------------

Section 7.02    Obligation to Re-Perform; Liabilities. In the event of any
breach of this Agreement by the Provider with respect to the provision of any
Services (with respect to which the Provider can reasonably be expected to
re-perform in a commercially reasonable manner), the Provider shall (a) promptly
correct in all material respects such error, defect or breach or re-perform in
all material respects such Services at the request of the Recipient and at the
sole cost and expense of the Provider and (b) subject to the limitations set
forth in Section 7.01, reimburse the Recipient and its Subsidiaries and
Representatives for Liabilities attributable to such breach by the Provider. The
remedy set forth in this Section 7.02 shall be the sole and exclusive remedy of
the Recipient for any such breach of this Agreement; provided, however, that the
foregoing shall not prohibit the Recipient from exercising its right to
terminate this Agreement in accordance with the provisions of Section
5.02(a)(ii) or seeking specific performance in accordance with Section 8.17. Any
request for re-performance in accordance with this Section 7.02 by the Recipient
must be in writing and specify in reasonable detail the particular error, defect
or breach, and such request must be made no more than one month from the later
of (x) the date on which such breach occurred and (y) the date on which such
breach was reasonably discovered by the Recipient.

Section 7.03    Third-Party Claims. In addition to (but not in duplication of)
its other indemnification obligations (if any) under the Separation and
Distribution Agreement, this Agreement or any other Ancillary Agreement, the
Recipient shall indemnify, defend and hold harmless the Provider, its
Subsidiaries and each of their respective Representatives, and each of the
successors and assigns of any of the foregoing (collectively, the “Provider
Indemnitees”), from and against any and all claims of Third Parties relating to,
arising out of or resulting from the Recipient’s use or receipt of the Services
provided by the Provider hereunder, other than Third Party Claims arising out of
the gross negligence, willful misconduct or fraud of any Provider Indemnitee.

Section 7.04    Provider Indemnity. In addition to (but not in duplication of)
its other indemnification obligations (if any) under the Separation and
Distribution Agreement, this Agreement or any other Ancillary Agreement, the
Provider shall indemnify, defend and hold harmless the Recipient, its
Subsidiaries and each of their respective Representatives, and each of the
successors and assigns of any of the foregoing (collectively, the “Recipient
Indemnitees”), from and against any and all Liabilities relating to, arising out
of or resulting from the sale, delivery or provision of any Services provided by
such Provider hereunder, but only to the extent that such Liability relates to,
arises out of or results from the Provider’s gross negligence, willful
misconduct or fraud.

Section 7.05    Indemnification Procedures. The procedures for indemnification
set forth in Sections 4.5, 4.6 and 4.7 of the Separation and Distribution
Agreement shall govern claims for indemnification under this Agreement.

 

-16-



--------------------------------------------------------------------------------

Article VIII.

MISCELLANEOUS

Section 8.01    Mutual Cooperation. Each Party shall, and shall cause its
Subsidiaries to, cooperate with the other Party and its Subsidiaries in
connection with the performance of the Services hereunder; provided, however,
that such cooperation shall not unreasonably disrupt the normal operations of
such Party or its Subsidiaries; and, provided, further, that this Section 8.01
shall not require such Party to incur any out-of-pocket costs or expenses unless
and except as expressly provided in this Agreement or otherwise agreed to in
writing by the Parties.

Section 8.02    Further Assurances. Subject to the terms of this Agreement, each
Party shall take, or cause to be taken, any and all reasonable actions,
including the execution, acknowledgment, filing and delivery of any and all
documents and instruments that the other Party may reasonably request in order
to effect the intent and purpose of this Agreement and the transactions
contemplated hereby.

Section 8.03    Audit Assistance. Each of the Parties and their respective
Subsidiaries are or may be subject to regulation and audit by a Governmental
Authority (including a Tax Authority), standards organizations, customers or
other parties to contracts with such Parties or their respective Subsidiaries
under applicable Law, standards or contract provisions. If a Governmental
Authority, standards organization, customer or other party to a contract with a
Party or its Subsidiary exercises its right to examine or audit such Party’s or
its Subsidiary’s books, records, documents or accounting practices and
procedures pursuant to such applicable Law, standards or contract provisions,
and such examination or audit relates to the Services, then the other Party
shall provide, at the sole cost and expense of the requesting Party, all
assistance reasonably requested by the Party that is subject to the examination
or audit in responding to such examination or audits or requests for
Information, to the extent that such assistance or Information is within the
reasonable control of the cooperating Party and is related to the Services. In
the case of any conflict between this Agreement and the Tax Matters Agreement in
relation to any matters addressed by the Tax Matters Agreement, the Tax Matters
Agreement shall prevail.

Section 8.04    Title to Intellectual Property. Except as expressly provided for
under the terms of this Agreement or the Separation and Distribution Agreement
or the Intellectual Property Matters Agreement, the Recipient acknowledges that
it shall acquire no right, title or interest (including any license rights or
rights of use) in any intellectual property which is owned or licensed by the
Provider, by reason of the provision of the Services hereunder. The Recipient
shall not remove or alter any copyright, trademark, confidentiality or other
proprietary notices that appear on any intellectual property owned or licensed
by the Provider, and the Recipient shall reproduce any such notices on any and
all copies thereof. The Recipient shall not attempt to decompile, translate,
reverse engineer or make excessive copies of any intellectual property owned or
licensed by the Provider, and the Recipient shall promptly notify the Provider
of any such attempt, regardless of whether by the Recipient or any Third Party,
of which the Recipient becomes aware.

 

-17-



--------------------------------------------------------------------------------

Section 8.05    Independent Contractors. The Parties each acknowledge and agree
that they are separate entities, each of which has entered into this Agreement
for independent business reasons. The relationships of the Parties hereunder are
those of independent contractors and nothing contained herein shall be deemed to
create a joint venture, partnership or any other relationship between the
Parties. Employees performing Services hereunder do so on behalf of, under the
direction of, and as employees of, the Provider, and the Recipient shall have no
right, power or authority to direct such employees, unless otherwise specified
with respect to a particular Service on the Schedules hereto.

Section 8.06    Counterparts; Entire Agreement; Corporate Power.

 

  (a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

 

  (b) This Agreement, the Separation and Distribution Agreement and the other
Ancillary Agreements and the Exhibits, Schedules and appendices hereto and
thereto contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter, and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.
This Agreement, the Separation and Distribution Agreement, and the other
Ancillary Agreements govern the arrangements in connection with the Separation
and Distribution and would not have been entered independently.

 

  (c) Parent represents on behalf of itself and, to the extent applicable, each
of its Subsidiaries, and SpinCo represents on behalf of itself and, to the
extent applicable, each of its Subsidiaries, as follows:

(i)    each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii)    this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it and is enforceable in accordance
with the terms hereof.

 

  (d)

Each Party acknowledges and agrees that delivery of an executed counterpart of a
signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement.
Each Party expressly adopts and confirms each such facsimile, stamp or
mechanical signature (regardless of whether delivered in person, by mail, by
courier, by facsimile or by email in portable document format (PDF)) made in its
respective name as if it were a manual signature delivered in person, agrees
that it will not assert that any such signature or delivery is not adequate to
bind such Party to the same extent as if it were signed manually and delivered
in person and agrees that, at the reasonable request of the other Party at any
time, it will as

 

-18-



--------------------------------------------------------------------------------

  promptly as reasonably practicable cause this Agreement to be manually
executed (any such execution to be as of the date of the initial date thereof)
and delivered in person, by mail or by courier.

Section 8.07    Governing Law. This Agreement (and any claims or disputes
arising out of or related hereto or to the transactions contemplated hereby or
to the inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of the choice of Laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.

Section 8.08    Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that neither Party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other Party (such consent not to be unreasonably withheld in connection
with the divestiture of any Subsidiary or business of such Party that is a
Recipient). Notwithstanding the foregoing, no such consent shall be required for
the assignment of a Party’s rights and obligations under the Separation and
Distribution Agreement, this Agreement and the other Ancillary Agreements in
whole (i.e., the assignment of a Party’s rights and obligations under the
Separation and Distribution Agreement, this Agreement and all the other
Ancillary Agreements all at the same time) in connection with a merger,
consolidation or other business combination of a Party with or into any other
Person or a sale of all or substantially all of the assets of a Party to another
Person, in each case so long as the resulting, surviving or acquiring Person
assumes all the obligations of the relevant Party by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party.

Section 8.09    Third-Party Beneficiaries. Except as provided in Article VII
with respect to the Provider Indemnitees and the Recipient Indemnitees in their
respective capacities as such, (a) the provisions of this Agreement are solely
for the benefit of the Parties and are not intended to confer upon any other
Person except the Parties any rights or remedies hereunder; and (b) there are no
other third-party beneficiaries of this Agreement and this Agreement shall not
provide any other Third Party with any remedy, claim, Liability, reimbursement,
claim of action or other right in excess of those existing without reference to
this Agreement.

Section 8.10    Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 8.10):

If to Parent, to:

Varian Medical Systems, Inc.

3100 Hansen Way

Palo Alto, California 94304

Attention: General Counsel

 

-19-



--------------------------------------------------------------------------------

If to SpinCo, to:

Varex Imaging Corporation.

1678 S. Pioneer Road

Salt Lake City, Utah 84104

Attention: General Counsel

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 8.11    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 8.12    Force Majeure. No Party shall be deemed in default of this
Agreement for any delay or failure to fulfill any obligation hereunder so long
as and to the extent to which any delay or failure in the fulfillment of such
obligations is prevented, frustrated, hindered or delayed as a consequence of
circumstances of Force Majeure. Without limiting the termination rights
contained in this Agreement, in the event of any such excused delay, the time
for performance shall be extended for a period equal to the time lost by reason
of the delay. A Party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such Force Majeure,
(a) provide written notice to the other Party of the nature and extent of such
Force Majeure; and (b) use commercially reasonable efforts to remove any such
causes and resume performance under this Agreement as soon as reasonably
practicable (and in no event later than the date that the affected Party resumes
providing analogous services to, or otherwise resumes analogous performance
under any other agreement for, itself, its Affiliates or any Third Party) unless
this Agreement has previously been terminated under Article V or this
Section 8.12. The Recipient shall be (i) relieved of the obligation to pay
Charges for the affected Service(s) throughout the duration of such Force
Majeure and (ii) entitled to permanently terminate such Service(s) if the delay
or failure in providing such Services because of a Force Majeure shall continue
to exist for more than fifteen (15) consecutive days (it being understood that
the Recipient shall not be required to provide any advance notice of such
termination to the Provider).

Section 8.13    Headings. The Article, Section and Paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

Section 8.14    Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants, representations and warranties and other agreements
contained in this Agreement, and Liability for the breach of any obligations
contained herein, shall survive the Effective Time and shall remain in full
force and effect thereafter.

 

-20-



--------------------------------------------------------------------------------

Section 8.15    Waivers of Default. Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the waiving Party. No failure or delay by any Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 8.16    Dispute Resolution.

 

  (a) In the event of any controversy, dispute or claim (a “Dispute”) arising
out of or relating to any Party’s rights or obligations under this Agreement
(whether arising in contract, tort or otherwise), calculation or allocation of
the costs of any Service or otherwise arising out of or relating in any way to
this Agreement (including the interpretation or validity of this Agreement),
such Dispute shall be resolved in accordance with the dispute resolution process
referred to in Article VII of the Separation and Distribution Agreement.

 

  (b) In any Dispute regarding the amount of a Charge or a Termination Charge,
if such Dispute is finally resolved pursuant to the dispute resolution process
set forth or referred to in Section 8.16(a) and it is determined that the Charge
or the Termination Charge, as applicable, that the Provider has invoiced the
Recipient, and that the Recipient has paid to the Provider, is greater or less
than the amount that the Charge or the Termination Charge, as applicable, should
have been, then (i) if it is determined that the Recipient has overpaid the
Charge or the Termination Charge, as applicable, the Provider shall within ten
(10) calendar days after such determination reimburse the Recipient an amount of
cash equal to such overpayment, plus the Interest Payment, accruing from the
date of payment by the Recipient to the time of reimbursement by the Provider;
and (ii) if it is determined that the Recipient has underpaid the Charge or the
Termination Charge, as applicable, the Recipient shall within ten (10) calendar
days after such determination reimburse the Provider an amount of cash equal to
such underpayment, plus the Interest Payment, accruing from the date such
payment originally should have been made by the Recipient to the time of payment
by the Recipient. Prior to implementation of the dispute resolution process
referred to in Article VII of the Separation and Distribution Agreement, the
Parties shall use their respective commercially reasonable efforts, if
practicable, to attempt in good faith to resolve any Dispute in accordance with
the procedures set forth in Schedule 8.16.

Section 8.17    Specific Performance. Subject to Section 8.16, in the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Party or Parties who are, or are to be,
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief (on an interim or permanent basis) in respect of its
rights or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that the remedies at law for any breach or
threatened breach are inadequate compensation for any loss and that any defense
in any Action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are hereby waived by each of the Parties. Unless otherwise agreed in
writing, the Parties shall continue to provide Services and honor all other
commitments under

 

-21-



--------------------------------------------------------------------------------

this Agreement during the course of dispute resolution pursuant to the
provisions of Section 8.16 and this Section 8.17 with respect to all matters not
subject to such Dispute; provided, however, that this obligation shall only
exist during the term of this Agreement.

Section 8.18    Amendments. No provisions of this Agreement or any Ancillary
Agreement shall be deemed waived, amended, supplemented or modified by a Party,
unless such waiver, amendment, supplement or modification is in writing and
signed by the authorized representative of the Party against whom enforcement of
such waiver, amendment, supplement or modification is sought.

Section 8.19    Precedence of Schedules. Each Schedule attached to or referenced
in this Agreement is hereby incorporated into and shall form a part of this
Agreement; provided, however, that the terms contained in such Schedule shall
only apply with respect to the Services provided under that Schedule. In the
event of a conflict between the terms contained in an individual Schedule and
the terms in the body of this Agreement, the terms in the Schedule shall take
precedence with respect to the Services under such Schedule only. No terms
contained in individual Schedules shall otherwise modify the terms of this
Agreement.

Section 8.20    Interpretation. In this Agreement, (a) words in the singular
shall be deemed to include the plural and vice versa and words of one gender
shall be deemed to include the other genders as the context requires; (b) the
terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the Schedules, Annexes and Exhibits hereto) and not to any
particular provision of this Agreement; (c) Article, Section, Exhibit, Annex and
Schedule references are to the Articles, Sections, Exhibits, Annexes and
Schedules to this Agreement unless otherwise specified; (d) unless otherwise
stated, all references to any agreement shall be deemed to include the exhibits,
schedules and annexes to such agreement; (e) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (h) references to “business day” shall mean any day
other than a Saturday, a Sunday or a day on which banking institutions are
generally authorized or required by law to close in Palo Alto, California or
Salt Lake City, Utah; (i) references herein to this Agreement or any other
agreement contemplated herein shall be deemed to refer to this Agreement or such
other agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; and (j) unless
expressly stated to the contrary in this Agreement, all references to “the date
hereof,” “the date of this Agreement,” “hereby” and “hereupon” and words of
similar import shall all be references to January 27, 2017.

Section 8.21    Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable to this Agreement.

[Remainder of page intentionally left blank]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

VARIAN MEDICAL SYSTEMS, INC. By:  

/s/ John W. Kuo

Name:   John W. Kuo Title:   Senior Vice President, General Counsel and
Corporate Secretary VAREX IMAGING CORPORATION By:  

/s/ Kimberley E. Honeysett

Name:   Kimberley E. Honeysett Title:   Senior Vice President, General Counsel
and Corporate Secretary

[Signature Page to Transition Services Agreement]